DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not seem to teach “determining for the transmission burst a second bandwidth part configuration identifying transmission start positions for the transmission burst based on the at least one associated bandwidth part and the determining which of the at least two bandwidth parts is used for the transmission burst.” The specification teaches “start positions” at Fig. 6 and paragraphs [0158]-[0161]. However, there is no teaching of “identifying transmission start positions”, and furthermore, there is no teaching of  “identifying transmission start positions” relating to any function of “determining a second bandwidth part configuration”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, lines 11-14, it is not clear whether the recited function actually means ‘determines a second bandwidth part configuration’, and if it does, then the function may not be taught/supported in the specification. The operation described at Fig. 5 and paragraphs [147]-[157] seem to describe receiving a configuration for the NR BWP, determining active NR BWP, determining temporal BWP to use, and determining BWPs for the next channel occupancy time, but fails to teach “determining for the transmission burst a second bandwidth part configuration identifying transmission start positions…”. Further, it is confusing what the subject of the verb “identifying” is – “what” identifies transmission start position, and “how” is it identified? There is the phrase that starts with “based on”, and even if the phrase is read to support the function of “identifying”, it is still not clear how the phrase should be applied to understand the “identifying” function. Further, it is not clear how the phrase “the determining which of the at least two bandwidth parts is used for the transmission burst” is tied to the rest of the sentence – is it one of the conditions for “identifying” because it is a part of the phrase that starts with “based on”, or is the “the” should be deleted, and the phrase stand on its own to mean “and determining which of the at least two bandwidth parts is used for the transmission burst”? 
In claim 23, line 5, it is not clear what is meant by “a further apparatus” — is it implying the apparatus from which the first bandwidth part configuration is received, or is it implying different apparatus from the apparatus from which the first bandwidth part configuration is received, or something else? At lines 5-7, it is not clear what is meant by “a determination of the proceeding transmission bandwidth part configuration or proceeding transmission bandwidth part”. First, it is unclear whether the “proceeding” was misspelled, and whether it was supposed to mean “preceding” (the specification uses the word “proceeding”). Second, it is also unclear what is being determined.
In claim 25, line 5, “during the transmission burst” is unclear because “the transmission burst” is understood as a piece of data being transmitted, and thus, “during the transmission burst” doesn’t make sense. Does it mean ‘during the time duration in which the transmission burst is transmitted’?
In claim 26, lines 1-6, it is not clear what is meant by “the determining during the transmission burst a second bandwidth part configuration caused to determine transmission parameters for the succeeding transmission burst are configured for determining during the transmission a second bandwidth part configuration caused to determine transmission parameters for the succeeding transmission part” because the phrase is tangled.
In claims 26-27, “during the transmission burst” is unclear because “the transmission burst” is understood as a piece of data being transmitted, and thus, “during the transmission burst” doesn’t make sense. Does it mean ‘during the time duration in which the transmission burst is transmitted’?
In claim 28, lines 6-8, it is not clear what “a further apparatus” means, and further, it is not clear what is meant by “a first bandwidth part configuration caused to support dynamic adaptation...” — it is not known “what” causes “what” to support dynamic adaptation. At lines 11-12, it is not clear what is meant by “the further apparatus is caused to determine which of the at least two bandwidth parts is used...” — it is not known “what” causes “what” "to determine..."
In claims 29-32, some of the same above addressed indefiniteness apply to these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-19, 22-24, 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al., US PG Pub. 2019/0132862 (Jeon). 
 	Jeon discloses activation and deactivation of configured grant, in which a base station may transmit at last one RRC message to preconfigure at least one configured grant on a non- active bandwidth part.
Regrading claims 17 and 31, Jeon teaches a method and an apparatus comprising at least one processor, and at least one non-transitory memory including computer program code, where the at least.one non-transitory memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least perform: receiving a first bandwidth part configuration to support dynamic adaptation of transmission bandwidth part in sub-band listen before talk communication systems operations, the first bandwidth part configuration comprising at least two bandwidth parts: a first bandwidth part and at least one associated bandwidth part (A wireless device may receive, from a base station, at least one RRC message comprising one or more parameters for indicating one or more UL BWPs for a cell, an indicator indicating one of the one or more BWPs as a default BWP for the cell and/or at least one configuration parameter set for a configured grant, wherein the at least one configuration parameter set may be associated at least one of one or more BWPs for the cell. [0308]); determining which of the at least two bandwidth parts is used for a transmission burst (A wireless device may receive, from a base station, at least one RRC message comprising one or more parameters for indicating one or more UL BWPs for a cell, an indicator indicating one of the one or more BWPs as a default BWP for the cell and/or at least one configuration parameter set for a configured grant, wherein the at least one configuration parameter set may be associated at least one of one or more BWPs for the cell. The wireless device may receive, from the base station, a DCI indicating to switch an active UL BWP from a first UL BWP to a second UL BWP for the cell. The wireless device may activate the configured grant based on receiving the DCI if the configured grant may be associated with the second UL BWP. The first configured grant may be a type 1 grant-free transmission/scheduling. [0308]; the teaching suggests that the wireless device is capable of determining which of the two BWPs to use based on the receiving of the DCI); determining for the transmission burst a second bandwidth part configuration based on the at least one associated bandwidth part and the determining which of the at least two bandwidth parts is used for the transmission burst (FIG. 15 shows examples for activating, deactivating, and releasing at least one configured grant. In FIG. 15, a wireless device may receive at least one RRC message/signaling comprising configuration parameters of BWP1, BWP2 and BWP3, an indication indicating BWP1 as a default BWP1, and configuration parameters of a first configured grant that may be configured on BWP2. The first configured grant may be Type 1 GF transmission/scheduling. The first configured grant may be SPS or Type 2 GF transmission/scheduling. The initial active BWP may be BWP1 that may be indicated as a default BWP without an indication of an active BWP. The wireless device may receive a first DCI indicating for switching an active BWP from BWP1 to BWP2. The wireless device may activate the first configured grant based on switching the active BWP to BWP2. [0309]). However, Jeon fails to specifically teach determining for the transmission burst a second bandwidth part configuration identifying transmission start positions for the transmission burst. Assuming that this limitation is directed to “identifying transmission start positions”, Jeon fails to specifically teach “identifying transmission start positions”, but teaches switching an active BWP from BWP1 to BWP2. In order for a transmission to use (occupy) a BWP, a start position must be known. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon’s teaching to specifically include a step of identifying a start position in order to effectively switch the active BWP to BWP2. 
Regarding claim 18, Jeon teaches that the at least two bandwidth parts at least partially overlap in frequency (The BWPs may be partially overlapping. [0181)).
Regarding claim 19, Jeon fails to specifically teach that a bandwidth of each of the at least one associated temporal bandwidth parts is less than the bandwidth of the first bandwidth part. However, the bandwidth sizing is an obvious design choice that can readily be adjusted when implementing the teaching of Jeon. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bandwidth size and set one bandwidth part to have a less bandwidth than that of another bandwidth part according to a desired outcome.
Regarding claim 22, Jeon teaches that the means is further configured for: receiving at least one other bandwidth part configuration, and determining which of the at least two received bandwidth part configurations is active, wherein the determining which of the at least two received bandwidth part configurations is active is based on one of: a radio resource control signaling; a received indicator within a downlink assignment; a received indicator within an uplink grant; and a first inactivity timer, the expiration of the inactivity timer indicating the active bandwidth part configuration is a default bandwidth part configuration (In Fig. 15, a wireless device may receive at least one RRC message/signaling comprising configuration parameters of BWP1, BWP2 and BWP3, an indication indicating BWP1 as a default BWP1, and configuration parameters of a first configured grant that may be configured on BWP2. The first configured grant may be Type 1 GF transmission/scheduling. The first configured grant may be SPS or Type 2 GF transmission/scheduling. The initial active BWP may be BWP1 that may be indicated as a default BWP without an indication of an active BWP. The wireless device may receive a first DCI indicating for switching an active BWP from BWP1 to BWP2. The wireless device may activate the first configured grant based on switching the active BWP to BWP2. The wireless device may receive a second DCI indicating switching the active BWP from BWP2 to BWP3. The wireless device may deactivate the first configured grant based on switching the active BWP to BWP3. The wireless device may release the first configured grant. [0309]).
Regarding claim 23, Jeon further teaches that the means for determining which of the at least two bandwidth parts is used for a transmission burst is further based on at least one of: at least one received signal from a further apparatus (DCI received from gNB, Fig. 15 and [0309}); and a determination of the proceeding transmission bandwidth part configuration or proceeding transmission bandwidth part.
Regarding claim 24, Jeon teaches that the first bandwidth configuration is active when the second bandwidth configuration is employed ([0308] and [0309)).
Regarding claim 27, Jeon teaches that the means is further configured for: receiving a signal during the transmission burst; and transmitting a further signal during the transmission burst ([0308] and [0309}).
Regarding claims 28 and 32, Jeon teaches a method and an apparatus (a base station, [0308]) comprising at least one processor; at least one non-transitory memory including computer program code, where the at least one non-transitory memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least perform: transmitting to a further apparatus a first bandwidth part configuration caused to support dynamic adaptation of transmission bandwidth part in sub-band listen before talk communication systems operations, the first bandwidth part configuration comprising at least two bandwidth parts: a first bandwidth part and at least one associated temporal bandwidth part, wherein the further apparatus is caused to determine which of the at least two bandwidth parts is used for a transmission burst and determine for the transmission burst a second bandwidth part configuration based on the at least one associated temporal bandwidth part and the determining which of the at least two bandwidth parts is used for the transmission burst (A wireless device may receive, from a base station, at least one RRC message comprising one or more parameters for indicating one or more UL BWPs for a cell, an indicator indicating one of the one or more BWPs as a default BWP for the cell and/or at least one configuration parameter set for a configured grant, wherein the at least one configuration parameter set may be associated at least one of one or more BWPs for the cell. The wireless device may receive, from the base station, a DCI indicating to switch an active UL BWP from a first UL BWP to a second UL BWP for the cell. The wireless device may activate the configured grant based on receiving the DCI if the configured grant may be associated with the second UL BWP. The first configured grant may be a type 1 grant-free transmission/scheduling. [0308)). Also see [0309]. However, Jeon fails to specifically teach determining for the transmission burst a second bandwidth part configuration identifying transmission start positions for the transmission burst. Assuming that this limitation is directed to “identifying transmission start positions”, Jeon fails to specifically teach “identifying transmission start positions”, but teaches switching an active BWP from BWP1 to BWP2. In order for a transmission to use (occupy) a BWP, a start position must be known. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon’s teaching to specifically include a step of identifying a start position in order to effectively switch the active BWP to BWP2. 
Regarding claim 29, Jeon teaches that the means is further configured for: selecting one of the first bandwidth part configuration and at least one other bandwidth part configuration; determining transmission parameters for a transmission burst between the apparatus and the further apparatus based on the selected bandwidth part configuration; and transmitting to the further apparatus the at least one other bandwidth part configuration, wherein the further apparatus is caused to determine which of the at least two received bandwidth part configurations is active (FIG. 15 shows examples for activating, deactivating, and releasing at least one configured grant. In FIG. 15, a wireless device may receive at least one RRC message/signaling comprising configuration parameters of BWP1, BWP2 and BWP3, an indication indicating BWP1 as a default BWP1, and configuration parameters of a first configured grant that may be configured on BWP2. The first configured grant may be Type 1 GF transmission/scheduling. The first configured grant may be SPS or Type 2 GF transmission/scheduling. The initial active BWP may be BWP1 that may be indicated as a default BWP without an indication of an active BWP. The wireless device may receive a first DCI indicating for switching an active BWP from BWP1 to BWP2. The wireless device may activate the first configured grant based on switching the active BWP to BWP2. The wireless device may receive a second DCI indicating switching the active BWP from BWP2 to BWP3. The wireless device may deactivate the first configured grant based on switching the active BWP to BWP3. The wireless device may release the first configured grant. [0309]).
Regarding claim 30, Jeon teaches that the means is further configured for transmitting at least one further signal caused to enable the further apparatus to determine which of the at least two bandwidth parts is used for a transmission burst (DCI, [0309]).

Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive.
Applicant basically added the concept of “identifying transmission start positions for the transmission burst” and argues that Jeon fails to teach that. Examiner is of the position that in order for a transmission to use (occupy) a BWP, a start position must be known, and that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon’s teaching to specifically include a step of identifying a start position in order to effectively switch the active BWP to BWP2. For a full response, see the rejection above.
Applicant failed to address most of the questions raised under 35 USC 112(b). Those questions are repeated above. 
Applicant’s amendment to the claims caused an additional question to be raised under 35 USC 112(a) regarding an enablement requirement (also addressed above). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIN JUNG/Primary Examiner, Art Unit 2472